Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 10/05/2020 as modified by the preliminary amendment filed on 10/05/2020.  Claims 1-15 are now pending in the present application.

Information Disclosure Statement
The information disclosure statements submitted on 10/05/2020 and 04/28/2021, have been considered by the Examiner and made of record in the application file.
Claim Objections
Claims 1, 6, 12 and 15 are objected to because of the following informalities:
a)	On line 5 of claim 1, replace “app” with -- application -- before “that”;
b)	On line 2 of claim 6, replace “app” with -- application -- before “includes”;
c)	On line 2 of claim 6, replace “image-with-UI” with -- image-with-User Interface (UI) -- before “signal”;
d)	On line 2 of claim 12, replace “image-with-UI” with -- image-with-User Interface (UI) -- before “signal”;
e)	On line 3 of claim 15, replace “image-with-UI” with -- image-with-User Interface (UI) -- before “signal”;
Appropriate correction is required.
Claim Rejections - 35 USC § 101
Claims 13-15 are rejected under 35 U.S.C. 101 because 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 USC 101 since the claim is directed to non- statutory subject matter. Claim 13 recites “A computer program product recording a cooperation program to be executed by a mobile terminal…". Paragraph [0077] of specification recites that “the program for causing the mobile terminal 1 to operate can be provided as a computer-readable program product in various forms such as the recording medium and the data signal”, which appears that Applicant is indicating that the “product” is a medium and covers transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the originally filed specification provides open-ended examples of media embodiment or does not explicitly exclude ineligible signal embodiment, thus the claim is ineligible under 35 U.S.C 101. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under35 U.S.C. § 101, Aug. 24, 2009; p. 2.
Claims 14-15 are rejected based on their dependency to claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-9 and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US 2019/0068718 Al, hereinafter Lee), in view of KOBAYASHI (US 2017/0280261 A1, hereinafter Kobayashi).
Regarding claim 1, Lee discloses, a cooperation system comprising a mobile terminal and an in-vehicle apparatus that can be coupled according to a plurality of cooperation schemes by using one or more physical couplings (see e.g., “the vehicle 1 according to an embodiment of the present disclosure may interwork with an external terminal such as a mobile device 200 through a wireless connection or a wired connection to receive various services that are executed on the external terminal”, Fig. 4, [0079]) wherein the mobile terminal includes:
an app that outputs at least one of an audio signal and an image signal as output data (see e.g., “The mobile device 200 may generate a video/audio signal according to an operating application, and transmit the video/audio signal to the head unit 100”, Fig. 7, [0120]);
a library that transmits the output data to the in-vehicle apparatus by using the cooperation scheme determined by the cooperation control section (see e.g., “The communication interface 150 may include a wired communication module to connect to the mobile device 200 in a wired fashion. The communication interface 150 may also include a wireless communication module to connect to the mobile device 200 in a wireless fashion. The wired communication module may include a USB communication module 151. The wireless communication module may include a Wi-Fi communication module 152 and a Bluetooth communication module 153 (see FIG. 8)”, Fig. 5, [0090]; Examiner Note: the wired USB and wireless Bluetooth , Wi-Fi connection scheme for data communication between mobile device and in-vehicle device is a “library” that transmits the output), and the in-vehicle apparatus includes:
a protocol control section that receives the output data from the library by using the cooperation scheme (see e.g., “the head unit 100 may include a communication interface 150 to 
an output section that reproduces the output data received by the protocol control section (see e.g., “a display 110 to visually output signals processed by the controller 140”, Fig. 5, [0089] and/or “The head unit 100 may process the audio signal and the video signal to output the results of the processing through the display 110 mounted on the head unit 100 and the speaker 36 installed in the vehicle 1”, [0088]).
Lee fails to explicitly disclose a cooperation control section that determines the cooperation scheme to be used for transmission of the output data, based on the cooperation scheme that is operatively functioning; 
In the same field of endeavor, Kobayashi discloses a cooperation control section that determines the cooperation scheme to be used for transmission of the output data, based on the cooperation scheme that is operatively functioning (see e.g., “The sound communication protocol determining unit 47 determines one of the sound communication protocols Pv which can be utilized at the radio communication unit 32 and the wired communication unit 34 and controls the peripheral equipment connecting unit 24 to transmit the sound signal A3 through communication using this sound communication protocol Pv”, Fig. 2, [0050] and/or “The peripheral equipment connecting unit 24, which performs communication connection (that is, establishes a communication link) with the car audio apparatus 6 and other peripheral equipment using both radio communication and wired communication as appropriate, includes a radio communication unit 32 and a wired communication unit 34”, [0038]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with Kobayashi, in 
Regarding claim 2, Lee and Kobayashi combined disclose, wherein the mobile terminal and the in-vehicle apparatus can be coupled by using a plurality of the physical couplings (see Lee e.g., “The communication interface 150 may include a wired communication module to connect to the mobile device 200 in a wired fashion. The communication interface 150 may also include a wireless communication module to connect to the mobile device 200 in a wireless fashion. The wired communication module may include a USB communication module 151. The wireless communication module may include a Wi-Fi communication module 152 and a Bluetooth communication module 153 (see FIG. 8)”, Fig. 5, [0090]), and
In the same field of endeavor, Kobayashi discloses the cooperation control section determines the physical coupling to be used for transmission of the output data (see Kobayashi e.g., “The sound signal transmission controlling unit 27 includes a sound communication protocol determining unit 47 configured to determine a communication protocol (hereinafter, referred to as a "sound communication protocol") Pv of communication to be used for transmission of the sound signal A3”, [0047]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with Kobayashi, in order to favorably maintain sound reproduction by performing communication according to each of a plurality of communication protocols for transmitting a sound signal (see Kobayashi, paragraphs [0006] and [0015]).
Regarding claim 3, Lee and Kobayashi combined disclose, a storage section that stores summarized information in which the cooperation scheme to be used for transmission of each of the audio signal and the image signal included in the output data is stated (see Kobayashi e.g., “the sound signal input controlling unit 53 includes a priority storing unit 62 and a communication possible protocol storing unit 63”, [0086] and/or “In the priority data 64, the sound communication protocols Pv which can be utilized by the car audio apparatus 6 to perform communication for inputting the sound signal A3are ranked according to reproduction quality”, [0087]; Examiner notes: one of ordinary skill in the art would recognize that the same can be applied to image signals), and priority information in which a degree of priority in use for transmission of each of the audio signal and the image signal included in the output data is set on each of the cooperation schemes(see Kobayashi e.g., “the sound signal input controlling unit 53 includes a priority storing unit 62 and a communication possible protocol storing unit 63”, [0086] and/or  “the priority data 64 is set such that the sound communication protocols Pv are prioritized in order of an HDMI protocol, a USB protocol and an A2DP protocol”, Fig. 7, [0089]; Examiner notes: one of ordinary skill in the art would recognize that the same can be applied to image signals); and
a summarized information update section that determines the cooperation scheme that is operatively functioning, determines the cooperation scheme to be used for transmission of each of the audio signal and the image signal by referring to the priority information (see Kobayashi e.g., “the sound signal input controlling unit 53 includes a priority storing unit 62 and a communication possible protocol storing unit 63”, [0086] and/or “In the priority data 64, the sound communication protocols Pv which can be utilized by the car audio apparatus 6 to perform communication for inputting the sound signal A3are ranked according to reproduction quality”, 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with Kobayashi, in order to favorably maintain sound reproduction by performing communication according to each of a plurality of communication protocols for transmitting a sound signal (see Kobayashi, paragraphs [0006] and [0015]).
Regarding claim 7, Lee discloses, a cooperation method between a mobile terminal and an in-vehicle apparatus that can be coupled according to a plurality of cooperation schemes by using one or more physical couplings (see e.g., “the vehicle 1 according to an embodiment of the present disclosure may interwork with an external terminal such as a mobile device 200 through a wireless connection or a wired connection to receive various services that are executed on the external terminal”, Fig. 4, [0079]), the cooperation method comprising:
by the mobile terminal, setting at least one of an audio signal and an image signal as output data (see e.g., “The mobile device 200 may generate a video/audio signal according to an operating application, and transmit the video/audio signal to the head unit 100”, Fig. 7, [0120]);
transmitting the output data to the in-vehicle apparatus by using the determined
cooperation scheme (see e.g., “The communication interface 150 may include a wired communication module to connect to the mobile device 200 in a wired fashion. The communication interface 150 may also include a wireless communication module to connect to 
by the in-vehicle apparatus, receiving the output data from the mobile terminal according to the cooperation scheme (see e.g., “the head unit 100 may include a communication interface 150 to connect the mobile device 200 to the head unit 100, a controller 140 to process signals transmitted from the mobile device 200”, Fig. 5, [0089]); and
reproducing the received output data. (see e.g., “a display 110 to visually output signals processed by the controller 140”, Fig. 5, [0089] and/or “The head unit 100 may process the audio signal and the video signal to output the results of the processing through the display 110 mounted on the head unit 100 and the speaker 36 installed in the vehicle 1”, [0088]).
Lee fails to explicitly disclose determining the cooperation scheme to be used for transmission of the output data, based on the cooperation scheme that is operatively functioning; 
In the same field of endeavor, Kobayashi discloses determining the cooperation scheme to be used for transmission of the output data, based on the cooperation scheme that is operatively functioning (see e.g., “The sound communication protocol determining unit 47 determines one of the sound communication protocols Pv which can be utilized at the radio communication unit 32 and the wired communication unit 34 and controls the peripheral equipment connecting unit 24 to transmit the sound signal A3 through communication using this sound communication protocol Pv”, Fig. 2, [0050] and/or “The peripheral equipment connecting unit 24, which performs communication connection (that is, establishes a communication link) with the car audio apparatus 6 and other peripheral equipment using both radio communication 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with Kobayashi, in order to favorably maintain sound reproduction by performing communication according to each of a plurality of communication protocols for transmitting a sound signal (see Kobayashi, paragraphs [0006] and [0015]).
Regarding claim 8, Lee and Kobayashi combined disclose, wherein the mobile terminal and the in-vehicle apparatus can be coupled by using a plurality of the physical couplings (see Lee e.g., “The communication interface 150 may include a wired communication module to connect to the mobile device 200 in a wired fashion. The communication interface 150 may also include a wireless communication module to connect to the mobile device 200 in a wireless fashion. The wired communication module may include a USB communication module 151. The wireless communication module may include a Wi-Fi communication module 152 and a Bluetooth communication module 153 (see FIG. 8)”, Fig. 5, [0090]), and
In the same field of endeavor, Kobayashi discloses the mobile terminal determines the physical coupling to be used for transmission of the output data (see Kobayashi e.g., “The sound signal transmission controlling unit 27 includes a sound communication protocol determining unit 47 configured to determine a communication protocol (hereinafter, referred to as a "sound communication protocol") Pv of communication to be used for transmission of the sound signal A3”, [0047]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with Kobayashi, in 
Regarding claim 9, Lee and Kobayashi combined disclose, wherein the mobile terminal includes a storage section that stores summarized information in which the cooperation scheme to be used for transmission of each of the audio signal and the image signal included in the output data is stated (see Kobayashi e.g., “the sound signal input controlling unit 53 includes a priority storing unit 62 and a communication possible protocol storing unit 63”, [0086] and/or “In the priority data 64, the sound communication protocols Pv which can be utilized by the car audio apparatus 6 to perform communication for inputting the sound signal A3are ranked according to reproduction quality”, [0087]; Examiner notes: one of ordinary skill in the art would recognize that the same can be applied to image signals), and priority information in which a degree of priority in use for transmission of each of the audio signal and the image signal included in the output data is set on each of the cooperation schemes (see Kobayashi e.g., “the sound signal input controlling unit 53 includes a priority storing unit 62 and a communication possible protocol storing unit 63”, [0086] and/or  “the priority data 64 is set such that the sound communication protocols Pv are prioritized in order of an HDMI protocol, a USB protocol and an A2DP protocol”, Fig. 7, [0089]; Examiner notes: one of ordinary skill in the art would recognize that the same can be applied to image signals),
the mobile terminal determines the cooperation scheme that is operatively functioning, determines the cooperation scheme to be used for transmission of each of the audio signal and the image signal by referring to the priority information, and updates the summarized information (see Kobayashi e.g., “the sound signal input controlling unit 53 includes a priority 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with Kobayashi, in order to favorably maintain sound reproduction by performing communication according to each of a plurality of communication protocols for transmitting a sound signal (see Kobayashi, paragraphs [0006] and [0015]).
Regarding claim 13, Lee discloses, a computer program product recording a cooperation program to be executed by a mobile terminal that can be coupled to an in-vehicle apparatus according to a plurality of cooperation schemes by using one or more physical couplings (see e.g., “the vehicle 1 according to an embodiment of the present disclosure may interwork with an external terminal such as a mobile device 200 through a wireless connection or a wired connection to receive various services that are executed on the external terminal”, Fig. 4, [0079]) wherein the cooperation program causes the mobile terminal to:
set at least one of an audio signal and an image signal as output data (see e.g., “The mobile device 200 may generate a video/audio signal according to an operating application, and transmit the video/audio signal to the head unit 100”, Fig. 7, [0120]);

Lee fails to explicitly disclose determine the cooperation scheme to be used for transmission of the output data, based on the cooperation scheme that is operatively functioning; 
In the same field of endeavor, Kobayashi discloses determine the cooperation scheme to be used for transmission of the output data, based on the cooperation scheme that is operatively functioning (see e.g., “The sound communication protocol determining unit 47 determines one of the sound communication protocols Pv which can be utilized at the radio communication unit 32 and the wired communication unit 34 and controls the peripheral equipment connecting unit 24 to transmit the sound signal A3 through communication using this sound communication protocol Pv”, Fig. 2, [0050] and/or “The peripheral equipment connecting unit 24, which performs communication connection (that is, establishes a communication link) with the car audio apparatus 6 and other peripheral equipment using both radio communication and wired communication as appropriate, includes a radio communication unit 32 and a wired communication unit 34”, [0038]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with Kobayashi, in 
Regarding claim 14, Lee and Kobayashi combined disclose, wherein the mobile terminal and the in-vehicle apparatus can be coupled by using a plurality of the physical couplings (see Lee e.g., “The communication interface 150 may include a wired communication module to connect to the mobile device 200 in a wired fashion. The communication interface 150 may also include a wireless communication module to connect to the mobile device 200 in a wireless fashion. The wired communication module may include a USB communication module 151. The wireless communication module may include a Wi-Fi communication module 152 and a Bluetooth communication module 153 (see FIG. 8)”, Fig. 5, [0090]), and
In the same field of endeavor, Kobayashi discloses the cooperation program further causes the mobile terminal to determine the physical coupling to be used for transmission of the output data (see Kobayashi e.g., “The sound signal transmission controlling unit 27 includes a sound communication protocol determining unit 47 configured to determine a communication protocol (hereinafter, referred to as a "sound communication protocol") Pv of communication to be used for transmission of the sound signal A3”, [0047]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with Kobayashi, in order to favorably maintain sound reproduction by performing communication according to each of a plurality of communication protocols for transmitting a sound signal (see Kobayashi, paragraphs [0006] and [0015]).
Claims 4 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, in view of KOBAYASHI as applied to claim 3, in view of  Rokusek et al. (US 2007/0140187 A1, hereinafter Rokusek).
Regarding claim 4, Lee and Kobayashi combined disclose, wherein the output data includes the audio signal and the image signal (see Lee e.g., “The mobile device 200 may generate a video/audio signal according to an operating application, and transmit the video/audio signal to the head unit 100”, Fig. 7, [0120]), 
In the same field of endeavor Kobayashi discloses, in the summarized information, the cooperation scheme to be used for transmission is stated with respect to each of the audio signal and the image signal (see Kobayashi e.g., “the sound signal input controlling unit 53 includes a priority storing unit 62 and a communication possible protocol storing unit 63”, [0086] and/or “In the priority data 64, the sound communication protocols Pv which can be utilized by the car audio apparatus 6 to perform communication for inputting the sound signal A3are ranked according to reproduction quality”, [0087]; Examiner notes: one of ordinary skill in the art would recognize that the same can be applied to image signals), the summarized information update section determines the cooperation scheme to be used for transmission of each of the audio signal and the image signal (see Kobayashi e.g., “the sound signal input controlling unit 53 includes a priority storing unit 62 and a communication possible protocol storing unit 63”, [0086] and/or  “the priority data 64 is set such that the sound communication protocols Pv are prioritized in order of an HDMI protocol, a USB protocol and an A2DP protocol”, Fig. 7, [0089]) and updates the summarized information, and the cooperation control section determines the cooperation scheme to be used for transmission of the output data, based on determination as to which one of the audio signal and the image signal the output data is, and on the summarized 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with Kobayashi, in order to favorably maintain sound reproduction by performing communication according to each of a plurality of communication protocols for transmitting a sound signal (see Kobayashi, paragraphs [0006] and [0015]).
Lee and Kobayashi combined fail to explicitly disclose in the priority information, the degree of priority in use for transmission is set with respect to each of the audio signal and the image signal.
In the same field of endeavor Rokusek discloses in the priority information, the degree of priority in use for transmission is set with respect to each of the audio signal and the image signal (see e.g., “FIGS. 4A and 4B. FIG. 4A, which shows an audio priority scheme 310 used for arbitrating different types of audio data, and FIG. 4B shown a visual priority scheme 320 used for arbitrating different types of visual data”, [0048]; Note: “the device handler 112 also uses arbitration schemes 300 to control delivery of audio and/or visual data in the vehicle 14. In general, the device handler 112 uses the arbitration schemes 300 to determine how to operate the telephone 21, headset 22 and any other devices and modules 140, 150 in the vehicle 14 in the event a new device ( e.g., device 24) connects to the hub 100, a new call is received, or additional audio or visual data is currently active or introduced while a call is active in the vehicle 14”, [0047]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee and Kobayashi with 
Regarding claim 10, Lee and Kobayashi combined disclose, wherein the output data includes the audio signal and the image signal (see Lee e.g., “The mobile device 200 may generate a video/audio signal according to an operating application, and transmit the video/audio signal to the head unit 100”, Fig. 7, [0120]), 
In the same field of endeavor Kobayashi discloses, in the summarized information, the cooperation scheme to be used for transmission of each of the audio signal and the image signal is stated (see Kobayashi e.g., “the sound signal input controlling unit 53 includes a priority storing unit 62 and a communication possible protocol storing unit 63”, [0086] and/or “In the priority data 64, the sound communication protocols Pv which can be utilized by the car audio apparatus 6 to perform communication for inputting the sound signal A3are ranked according to reproduction quality”, [0087]; Examiner notes: one of ordinary skill in the art would recognize that the same can be applied to image signals), the mobile terminal determines the cooperation scheme to be used for transmission of each of the audio signal and the image signal (see Kobayashi e.g., “the sound signal input controlling unit 53 includes a priority storing unit 62 and a communication possible protocol storing unit 63”, [0086] and/or  “the priority data 64 is set such that the sound communication protocols Pv are prioritized in order of an HDMI protocol, a USB protocol and an A2DP protocol”, Fig. 7, [0089]) and updates the summarized information, the mobile terminal determines the cooperation scheme to be used for transmission of the output data, based on determination as to which one of the audio signal and the image signal the output data is, and on the summarized information (see Kobayashi e.g., “The priority of the priority data 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee with Kobayashi, in order to favorably maintain sound reproduction by performing communication according to each of a plurality of communication protocols for transmitting a sound signal (see Kobayashi, paragraphs [0006] and [0015]).
Lee and Kobayashi combined fail to explicitly disclose in the priority information, the degree of priority in use for transmission of each of the audio signal and the image signal is set.
In the same field of endeavor Rokusek discloses in the priority information, the degree of priority in use for transmission of each of the audio signal and the image signal is set (see e.g., “FIGS. 4A and 4B. FIG. 4A, which shows an audio priority scheme 310 used for arbitrating different types of audio data, and FIG. 4B shown a visual priority scheme 320 used for arbitrating different types of visual data”, [0048]; Note: “the device handler 112 also uses arbitration schemes 300 to control delivery of audio and/or visual data in the vehicle 14. In general, the device handler 112 uses the arbitration schemes 300 to determine how to operate the telephone 21, headset 22 and any other devices and modules 140, 150 in the vehicle 14 in the event a new device ( e.g., device 24) connects to the hub 100, a new call is received, or additional audio or visual data is currently active or introduced while a call is active in the vehicle 14”, [0047]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee and Kobayashi with .
Claims 6, 12 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, in view of KOBAYASHI as applied to claim 3, in view of  Yoshinaga. (US 2014/0115202 A1, hereinafter Yoshinaga).
Regarding claim 6, Lee and Kobayashi combined fail to explicitly disclose, wherein the image signal outputted by the app includes an image-with-UI signal for displaying an image in which a user interface that allows a user to make an operational input is defined, and an image-without-UI signal for displaying an image that does not allow the user to make an operational input,
the cooperation control section determines the cooperation scheme to be used for
transmission of each of the image-with-UI signal and the image-without-UI signal, based on the cooperation scheme that is operatively functioning , and 
the in-vehicle apparatus further includes:
an input section that receives the operational input made by the user; and
a framework that, when the input is received by the input section while the output
section of the in-vehicle apparatus is reproducing the image-with-UI signal, conveys the input to the in-vehicle apparatus by using the cooperation scheme that is used for the received image-with-UI signal.
 	In the same field of endeavor Yoshinaga discloses, wherein the image signal outputted by the app includes an image-with-UI signal for displaying an image in which a user interface that allows a user to make an operational input is defined, and an image-without-UI signal for displaying an image that does not allow the user to make an operational input (see e.g., “When 
the cooperation control section determines the cooperation scheme to be used for
transmission of each of the image-with-UI signal and the image-without-UI signal, based on the cooperation scheme that is operatively functioning (see e.g., “When the mirror link is continuously usable after switching as well, communication using a control command is continuously performed by using the same bus, and when the mirror link becomes unusable, the in-vehicle device 110 makes an inquiry to the response application about an alternative bus… The in-vehicle device 110 responds to the response application to designate the alternative bus to be used. Then, the in-vehicle device 110, for example, resets the USB bus and/or requests
the user to physically unplug and plug the USB bus once by displaying a warning for the sake of recovery of the mirror link, thereby returning the mirror link to a usable state”, [0080]), and 

an input section that receives the operational input made by the user (see e.g., “When the in-vehicle device 10 and the smartphone 20 are connected to each other, a mirror link has the highest priority.  The mirror link causes the in-vehicle device 10 to serve just like an input/output device of the smartphone 20.  The same picture as that displayed on the screen of the smartphone 20 may be magnified and displayed on the display of the in-vehicle device 10, and the smartphone 20 may be remotely operated by input via a touch panel or the like of the in-vehicle device 10”, [0012]; and
a framework that, when the input is received by the input section while the output
section of the in-vehicle apparatus is reproducing the image-with-UI signal, conveys the input to the in-vehicle apparatus by using the cooperation scheme that is used for the received image-with-UI signal (see e.g., “When the in-vehicle device 10 and the smartphone 20 are connected to each other, a mirror link has the highest priority.  The mirror link causes the in-vehicle device 10 to serve just like an input/output device of the smartphone 20.  The same picture as that displayed on the screen of the smartphone 20 may be magnified and displayed on the display of the in-vehicle device 10, and the smartphone 20 may be remotely operated by input via a touch panel or the like of the in-vehicle device 10”, [0012] and/or “the in-vehicle device 110 and the smartphone 120 constitute a mirror link and the in-vehicle device 110 thereby may display image data transferred from the smartphone 120 on its own display and give input to the smartphone 120 by using an input interface of the in-vehicle device 110.  In addition, an instruction to play a desired music file stored in the smartphone 120 may be given by a command from the in-vehicle device 110, and the  in-vehicle device 110 may output from its own speaker audio data transferred from the smartphone 120”, [0044]). 

Regarding claim 12, Lee and Kobayashi combined fail to explicitly disclose, wherein the image signal includes an image-with-UI signal in which a user interface that allows a user to make an operational input is defined, and an image-without-UI signal that does not allow the user to make an operational input,
the mobile terminal determines the cooperation scheme to be used for transmission of each of the image-with-UI signal and the image-without-UI signal, based on the cooperation scheme that is operatively functioning,
the in-vehicle apparatus further includes an input section that receives the operational input made by the user, and
when the in-vehicle apparatus receives the input at the input section while the image-with-Ul signal is being reproduced, the in-vehicle apparatus conveys the input to the in-vehicle apparatus by using the cooperation scheme that is used for the received image-with-UI signal.
 	In the same field of endeavor Yoshinaga discloses, wherein the image signal includes an image-with-UI signal in which a user interface that allows a user to make an operational input is defined, and an image-without-UI signal that does not allow the user to make an operational input (see e.g., “When the in-vehicle device 10 and the smartphone 20 are connected to each other, a mirror link has the highest priority.  The mirror link causes the in-vehicle device 10 to serve just like an input/output device of the smartphone 20.  The same picture as that displayed 
the mobile terminal determines the cooperation scheme to be used for transmission of each of the image-with-UI signal and the image-without-UI signal, based on the cooperation scheme that is operatively functioning (see e.g., “When the mirror link is continuously usable after switching as well, communication using a control command is continuously performed by using the same bus, and when the mirror link becomes unusable, the in-vehicle device 110 makes an inquiry to the response application about an alternative bus… The in-vehicle device 110 responds to the response application to designate the alternative bus to be used. Then, the in-vehicle device 110, for example, resets the USB bus and/or requests the user to physically unplug and plug the USB bus once by displaying a warning for the sake of recovery of the mirror link, thereby returning the mirror link to a usable state”, [0080]), 
the in-vehicle apparatus further includes, an input section that receives the operational input made by the user (see e.g., “When the in-vehicle device 10 and the smartphone 20 are connected to each other, a mirror link has the highest priority.  The mirror link causes the in-vehicle device 10 to serve just like an input/output device of the smartphone 20.  The same 
when the in-vehicle apparatus receives the input at the input section while the
image-with-Ul signal is being reproduced, the in-vehicle apparatus conveys the input to
the in-vehicle apparatus by using the cooperation scheme that is used for the received
image-with-UI signal (see e.g., “When the in-vehicle device 10 and the smartphone 20 are connected to each other, a mirror link has the highest priority.  The mirror link causes the in-vehicle device 10 to serve just like an input/output device of the smartphone 20.  The same picture as that displayed on the screen of the smartphone 20 may be magnified and displayed on the display of the in-vehicle device 10, and the smartphone 20 may be remotely operated by input via a touch panel or the like of the in-vehicle device 10”, [0012] and/or “the in-vehicle device 110 and the smartphone 120 constitute a mirror link and the in-vehicle device 110 thereby may display image data transferred from the smartphone 120 on its own display and give input to the smartphone 120 by using an input interface of the in-vehicle device 110.  In addition, an instruction to play a desired music file stored in the smartphone 120 may be given by a command from the in-vehicle device 110, and the  in-vehicle device 110 may output from its own speaker audio data transferred from the smartphone 120”, [0044]). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee and Kobayashi with Yoshinaga, in order to connect the in-vehicle device and smart phone to each other as a mirror link causing the in-vehicle device to serve just like an input/output device of the smartphone (see Yoshinaga, paragraphs [0012]).
Regarding claim 15, Lee and Kobayashi combined fail to explicitly disclose, wherein the image signal includes an image-with-UI signal for displaying an image in which a user interface that allows a user to make an operational input is defined, and an image-without-UI signal for displaying an image that does not allow the user to make an operational input, and 
the cooperation program further causes the mobile terminal to determine the cooperation scheme to be used for transmission of each of the image-with-UI signal and the image-without-Ul signal, based on the cooperation scheme that is operatively functioning.
 	In the same field of endeavor Yoshinaga discloses, wherein the image signal includes an image-with-UI signal for displaying an image in which a user interface that allows a user to make an operational input is defined, and an image-without-UI signal for displaying an image that does not allow the user to make an operational input (see e.g., “When the in-vehicle device 10 and the smartphone 20 are connected to each other, a mirror link has the highest priority.  The mirror link causes the in-vehicle device 10 to serve just like an input/output device of the smartphone 20.  The same picture as that displayed on the screen of the smartphone 20 may be magnified and displayed on the display of the in-vehicle device 10, and the smartphone 20 may be remotely operated by input via a touch panel or the like of the in-vehicle device 10”, [0012] and/or “the in-vehicle device 110 and the smartphone 120 constitute a mirror link and the in-vehicle device 110 thereby may display image data transferred from the smartphone 120 on its own display and give input to the smartphone 120 by using an input interface of the in-vehicle device 110.  In addition, an instruction to play a desired music file stored in the smartphone 120 may be given by a command from the in-vehicle device 110, and the  in-vehicle device 110 may output from its own speaker audio data transferred from the smartphone 120”, [0044]),

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Lee and Kobayashi with Yoshinaga, in order to connect the in-vehicle device and smart phone to each other as a mirror link causing the in-vehicle device to serve just like an input/output device of the smartphone (see Yoshinaga, paragraphs [0012]).
Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, none of prior arts of record, alone or in combination teaches, “wherein the output data includes a notification that causes a user who uses at least one of audio and an image to pay attention,

in the priority information, a degree of priority in use for transmission of the notification is further set on each of the cooperation schemes, and
the summarized information update section further determines the cooperation scheme that is operatively functioning, determines the cooperation scheme to be used for transmission of the notification by referring to the priority information, and updates the summarized information.”
Regarding claim 11, none of prior arts of record, alone or in combination teaches, “wherein the output data includes a notification that causes a user who uses at least one of audio and an image to pay attention,
in the summarized information, the cooperation scheme to be used for transmission of the notification is further stated,
in the priority information, a degree of priority in use for transmission of the notification is further set on each of the cooperation schemes, and
the mobile terminal determines the cooperation scheme that is operatively functioning, determines the cooperation scheme to be used for transmission of the notification by referring to the priority information, and updates the summarized information.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645